DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to claims 1-8, the prior art discloses sending a synchronization signal block (SSB) and paging indication information through a first beam, wherein the puling indication information is configured to identify user equipment (UE) paged by a base station in a cell served by the base station; and sending a first control resource set (CORSET) through a second beam, wherein the first CORSET includes a plurality of physical downlink control channels (PDCCHs), and the plurality of PDCCHs comprised in the first CORSET carry first downlink control information (DCI) configured to instruct the UE paged by the base station to acquire a paging message according to the first DCI, but fails to teach and render obvious of determining that the transmitting power difference between a synchronization signal block (SSB) and a physical downlink control channel (PDCCH) of remaining minimum system information (RMSI) corresponding to the SSB is greater than a preset threshold, setting, by a base station, primary synchronization signal (PSS) transmitting powers of a preset number of successive SSBs in a preset fixed pattern, wherein the preset fixed pattern indicates that the transmitting power difference is greater than the preset threshold, wherein the successive SSBs are transmitted successively based on a beam scanning manner; and transmitting, by the base station, the SSB to a user equipment (UE) in the beam scanning manner..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471